                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00186-M

      ARTHUR VINCENT,                                )
                                                     )
                                        Plaintiff,   )
                                                     )
     V.                                              )                        ORDER
                                                     )
      AUTOZONE,                                      )
                                                     )
                                        Defendant.   )

          This matter comes before the court on Defendant AutoZone's motion to dismiss Plaintiff Arthur

Vincent' s prose complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), filed May 18, 2020. [DE-

6] For the reasons that follow, Defendant' s motion is GRANTED.

          I.     Background

          On May 4, 2020, Plaintiff filed a motion for leave to proceed in forma pauperis (the "IFP motion"),

and attached as an exhibit thereto a proposed complaint against Defendant bringing a claim under Title VII

of the Civil Rights Act of 1964. [DE-1 , 1-1] While Plaintiffs IFP motion was still pending: (1) Defendant

filed its motion to dismiss (the "MTD") [DE-6] ; (2) Plaintiff responded to Defendant's motion to dismiss

[DE-11] and moved to strike Defendant's MTD papers (the "MTS") [DE-12]; (3) Defendant replied to

Plaintiffs MTD response and responded to Plaintiffs MTS motion [DE-13, 14]; and (4) Plaintiff replied

to Defendant's MTS response and filed an additional memorandum in support of his MTS [DE-15, 16].

          On September 8, 2020, Magistrate Judge Swank issued an order and memorandum and

recommendation in which she (1) granted Plaintiffs IFP motion and (2) recommended that the court

dismiss Plaintiffs complaint as frivolous or for failure to state a claim within the meaning of 28 U.S.C.


                                                         1



                 Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 1 of 7
§ 1915(e). [DE-17] Plaintiff filed (1) his complaint on September 16, 2020 [DE-18] and (2) an objection

to Judge Swank's recommendation on September 23, 2020 [DE-19].

       II.     Procedural posture

       The Fourth Circuit has said that "[t]he Federal Magistrates Act requires a district court to make a de

novo determination of those portions of [a] magistrate judge' s report or specified proposed findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co. , 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation marks, brackets, emphases, and citations omitted); see 28 U.S.C.

§ 636(b)(l); Fed. R. Civ. P. 72.         Liberally read, Plaintiffs objection challenges Judge Swank's

recommendations generally, i.e., her recommendations that the court dismiss the complaint for frivolity or

for failure to state a claim. [see DE-19 ("Arthur Vincent, prose, seeks to Object written review for Frivolity

or seeks to Object for failure to state a claim" (sic))] ; Beaudett v. City of Hampton, 775 F.2d 1274, 1277

(4th Cir. 1985) (discussing the "special judicial solicitude" afforded to pro se litigants).

       The court's first-instance determination regarding the merit of Defendant's Federal Rule of Civil

Proce~ure 12(b)(6) ("Rule 12(b)(6)") MTD overlaps with its de novo review of Judge Swank's objected-to

recommendation that the complaint be dismissed for failure to state a claim under 28 U.S.C. § 1915(e).

Compare Fed. R. Civ. P. 12(b)(6) (contemplating dismissal where a party makes a motion raising the

defense that a claim "fail[s] to state a claim upon which relief can be granted"), with 28 U.S.C.

§ 1915(e)(2)(B) ("the court shall dismiss [an IFP] case at any time if the court determines that the action or

appeal .. . is frivolous or malicious [or] fails to state a claim on which relief may be granted[.]"). Because

the court determines, as discussed below in Section IV, that Plaintiffs complaint fails to state a claim upon

which relief can be granted within the meaning of Rule 12(b)(6) for reasons argued within Defendant's

MTD, the court therefore need not address 28 U.S.C. § 1915(e), and will limit its analysis to the Rule

12(b)(6) arguments made within the MTD.
                                                       2



               Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 2 of 7
       III.    Legal standard

       Federal Rule of Civil Procedure 8 ("Rule 8") requires a pleading to contain, inter alia, "a short and

plain statement of the claim showing that the pleader is entitled to relieft.]" Fed. R. Civ. P. 8(a)(2). A

defendant against whom a claim has been brought can challenge a pleading' s sufficiency under Rule 8 by

moving the court pursuant to Rule 12(b)(6) to dismiss the pleading for "failure to state a claim upon which

relief can be granted[.]" Fed. R. Civ. P. 12(b)(6).

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all of the well-

pleaded factual allegations contained within the complaint and must draw all reasonable inferences in the

plaintiffs favor, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), but any legal conclusions

proffered by the plaintiff need not be accepted as true, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ("[T]he

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice."). The Iqbal Court made clear that "Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions." Id. at 678- 79.

       To survive a Rule 12(b)( 6) motion, the plaintiffs well-pleaded factual allegations, accepted as true,

must "state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Twombly' s plausibility standard requires that a plaintiffs well-pleaded factual allegations "be

enough to raise a right to relief above the speculative level," i.e., allege "enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct] ." Id. at 555- 56. A speculative claim

resting upon conclusory allegations without sufficient factual enhancement cannot survive a Rule 12(b)(6)

challenge. Iqbal, 556 U.S. at 678- 79 ("where the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged--but it has not 'show[n]' --'that the
                                                       3



               Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 3 of 7
pleader is entitled to relief. "' (quoting Fed. R. Civ. P. 8(a)(2)); Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) (" 'naked assertions ' of wrongdoing necessitate some ' factual enhancement' within the

complaint to cross 'the line between possibility and plausibility of entitlement to relief."' (quoting Twombly ,

550 U.S. at 557)).

       IV.     Analysis

       Title VII prohibits an employer from "discharg[ing] any individual, or otherwise ... discriminat[ing]

against any individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex, or national origin[.]" 42 U.S.C. § 2000e-2(a)(l).

"Absent direct evidence [of discrimination], the elements of a prima facie case of discrimination under Title

VII are: (1) membership in a protected class; (2) satisfactory job performance; (3) adverse employment

action; and (4) different treatment from similarly situated employees outside the protected class." Coleman

v. Md. Court ofAppeals, 626 F.3d 187, 190 (4th Cir. 2010). The failure to plausibly allege these elements

renders a discrimination claim subject to dismissal under Rule 12(b)(6). Id. at 190-91.

       Plaintiffs complaint fails to state a claim under Title VII for at least two reasons: (1) the complaint

does not allege any facts regarding Plaintiffs race, color, religion, sex, or national origin, and thus fails to

allege Plaintiffs "membership in a protected class"; and (2) the complaint fails to plausibly allege "different

treatment from similarly situated employees outside the protected class." Id. at 190.

       In his complaint, Plaintiff alleges that Defendant, his former employer, "discriminated against [him]

by violating [his] civil rights under Title VII of the Civil Rights Act of 1964" because he was threatened,

harassed, disrespected, and fired by Defendant in July 2019 "on the basis [of] Harassment, Age, Genetic

Information, Color, [and] Equal Pay Compensation." [DE-18 at 2- 3] Plaintiffs complaint, therefore,

invokes only one of Title VII's protected classifications: "Color[.]" [DE-18 at 2] But like any other

conclusory allegation, an allegation of color-based discrimination is insufficient to withstand a Rule
                                                       4



               Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 4 of 7
12(b)(6) challenge unless supported by factual details. See Francis , 588 F.3d at 193 ("'naked assertions'

of wrongdoing necessitate some 'factual enhancement' within the complaint to cross 'the line between

possibility and plausibility of entitlement to relief. "' (quoting Twombly, 550 U.S. at 557)). Because

Plaintiffs complaint is altogether lacking allegations (1) regarding Plaintiffs color and (2) tending to show

that color played a role in his alleged mistreatment, Plaintiffs complaint is subject to dismissal under Rule

12(b)(6). Id.

       The Fourth Circuit has said, however, that pro se complaints must be afforded "special judicial

solicitude[,]" and that prose "litigants with meritorious claims should not be tripped up in court on technical

niceties." Beaudett, 775 F.2d at 1277- 78. In Plaintiffs response to Defendant's Rule 12(b)(6) motion,

Plaintiff does not mention any facts that the court might consider construing as technically-improper-but-

cognizable allegations of color-based discrimination sufficient to save the complaint. [see generally DE-

11] In Plaintiffs objection to Judge Swank' s recommendation, however, Plaintiff does attempt to inject

more detail regarding his Title VII color-based-discrimination theory:

            Plaintiff was signaled out [sic] and treated differently than other employees to the
            point that Plaintiff was falsely arrested under grounds of Trespassing while the
            Harasser Michael and Ronnie was [sic] permitted to stay ... To this day, one of
            the Harassers is still at the same location where these actions to [sic] place and he
            is white . . . [Defendant's] Senior Managers disregarded everything Plaintiff told
            them and they also knew Plaintiff was black.

[DE-19 at 3-4]

       Even were the court to construe this statement as an allegation of Plaintiffs membership in a

protected color-based class, such a statement fails as an allegation of "different treatment from similarly

situated employees outside the protected class."       Coleman, 626 F .3d at 190.      First, the unidentified

"Harasser[]"-either "Michael" or "Ronnie[,]" whose different skin color provides the only asserted

"different [color-based] treatment[,]" and thus who must be the "similarly situated employee[]" upon whom


                                                       5



                Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 5 of 7
the court's analysis must focus-is identified elsewhere within Plaintiff's submissions as having a different

role than Plaintiff within Defendant's organization. [see DE-11 at 9, 27, 33; DE-16 at 3 (identifying Michael

Iannone as "Store Manager[,]" Ronald Gregor as "Commercial Manager" or "Commercial Sales

Manager[,]" and Plaintiff as "Assistant Store Manager" or "employee/Parts Manager").                And more

fundamentally, the fact that Defendant's unidentified "Senior Managers" knew that Plaintiff was black

when Plaintiff was terminated and that the unidentified "Harasser" was white and was not terminated is

insufficient to plausibly allege color-based discrimination under Title VII. See Autry v. NC. Dep 't of

Human Res., 820 F.2d 1384, 1386 (4th Cir. 1987) ("In order to establish a case of race discrimination ...

Plaintiff would have to be able to show a connection between her race and her failure to be promoted. In

other words, she would have to show that she was not promoted because of her race, not that she was a

member of the black race and was not promoted."); Coleman, 626 F.3d at 190-91 (affirming Rule 12(b)(6)

dismissal of Title VII claim because "the complaint fails to establish a plausible basis for believing [that

the plaintiff's colleague] and [the plaintiff] were actually similarly situated or that race was the true basis

for [the plaintiff]'s termination"). Indeed, Plaintiff's complaint specifically alleges that his "Reason of

Firing was never mentioned" to him. [DE-18 at 2] Where, as here, a claimed victim of workplace

discrimination admits on the face of his pleading that he is speculating that an unknown discriminatory

animus was the basis for his termination, dismissal is appropriate. See Gray v. Walmart Stores, Inc., No.

7:10-CV-171-BR, 2011 U.S. Dist. LEXIS 106124, at *11 (E.D.N.C. Sep. 19, 2011) (dismissing Title VII

claim where "the amended complaint is completely devoid of allegations that show that anyone [in

Defendant's employ] possessed any racially-motivated animus or acted on the basis of race in making

employment decisions that adversely affected plaintiff'); Twombly, 550 U.S. at 555-56 (plausibility

requires that a plaintiff's well-pleaded factual allegations "be enough to raise a right to relief above the

speculative level").
                                                       6



               Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 6 of 7
       Because it does not plausibly allege the elements of color-based discrimination, Plaintiffs Title VII

claim cannot survive Defendant's Rule 12(b)(6) challenge.

       V.     Conclusion

       For the foregoing reasons, Defendant's motion to dismiss [DE-6] is GRANTED and Plaintiffs

complaint is dismissed. Plaintiffs motion to strike [DE-12] is accordingly DENIED AS MOOT.



       SO ORDERED this          :S Ojl::.   day of   5e,P/u.rW,2020.

                                                 2LL EffL-w
                                                         f
                                                            P ij
                                                  RICHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE




                                                      7




              Case 5:20-cv-00186-M Document 20 Filed 09/30/20 Page 7 of 7
